DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This Office Action is in response to amendments and arguments received on February 1st, 2021. Claims 1, 6-12, 14, 15-17 and 19 have been amended. Claims 1-20 are pending. This is the second Office Action on the Merits.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (US 20190129009 A1) herein “Eichenholz” in view of Donovan (US 20190146071 A1) herein “Donovan”.
In regards to Claim 1, Eichenholz discloses the following: 
1. A LIDAR device for an autonomous driving vehicle (ADV), (at least [0048] “a lidar system 100 may provide information about the surrounding environment to a driving system of an autonomous vehicle”) comprising: 
a laser transmitter to emit an initial laser beam; (at least Fig. 4, item 110)
a first sensor (at least Fig. 4, item 140 and Fig. 8, item 780) that measures a peak magnitude of a reflection of the initial laser beam, (at least [0090] “multi-channel pulse-detection circuit 780 may provide additional information about a received pulse of light, such as for example, a shape of the pulse, a duration of the pulse, or timing information about the rising edge, falling edge, or peak of the pulse.”)
While Eichenholz suggests the following (see at least in [0030] “receiver 140”), Eichenholz does not explicitly disclose the following, which is taught by Donovan:
wherein the first sensor comprises a multi-pixel photon counter (MPPC) having an array of single photon avalanche diodes (SPADs), (see at least Fig. 9, Geiger-Mode APDs 902, Fig 10A Geiger-Mode APDs 1002 and [0061] “Geiger-mode avalanche photo-diode (APD) array, also referred as a silicon photomultiplier (SiPM) or multi-pixel photon counter (MPPC) 900”)  each SPAD having an output of 0 or 1, (see at least [0061] “Geiger-mode avalanche photo-diode”, inherent)  and an output of the MPPC is a summation of the output of all SPADs in the MPPC for a single reflected pulse of the initial laser beam; (at least Fig. 10C, wherein the outputs of all APDs are combined (i.e. summation) to generate the output to receive circuit, and [0061] “The output from the MPPC 900 will be a sum of the responses of each individual Geiger-Mode APD 902”)

Eichenholz discloses the following:
a second sensor that measures a time at which the peak magnitude of the reflection of the initial laser beam occurred; (at least [0090] “multi-channel pulse-detection circuit 780 may provide additional information about a received pulse of light, such as for example, a shape of the pulse, a duration of the pulse, or timing information about the rising edge, falling edge, or peak of the pulse.”)
See also Fig. 8, item 788 and [0091] “The TDC 788 may determine a time associated with a peak of the received pulse of light based at least in part on the first and second electrical-edge signals (e.g., the peak may be located approximately midway between the times associated with the first and second electrical-edge signals).”
The receiver 140 of Eichenholz comprises Pulse-detection circuit 780 and TDC 788, as cited above, fully meeting the first and second sensor claimed. However, Eichenholz does not explicitly disclose this as two separate sensors, as claimed. 
However, splitting the functionality of the receiver 140 of Eichenholz into two separate sensors would have been obvious to a person of ordinary skill in the art, with predictable results, with the motivation of reducing processing requirements onboard a single sensor, and/or to provide redundancy. 
Eichenholz discloses the following:
a processing module (at least Fig. 1 and [0030] “controller 150”) coupled to the first sensor and the second sensor to generate LIDAR information from the peak magnitude and a time-of-flight from emitting the initial laser beam to the time at which the peak magnitude occurred, (at least [0030] “controller 150 may include a processor, computing system (e.g., an ASIC or FPGA), or other suitable circuitry configured to analyze one or more characteristics of the electrical signal 145 from the receiver 140 to determine one or more characteristics of the target 130, such as its distance downrange from the lidar system 100.  This can be done, for example, by analyzing the time of flight or phase modulation for a beam of light 125 transmitted by the light source 110.” See also “peak of the pulse” citations above.)
wherein the LIDAR information is utilized to navigate the ADV responsive to one or more obstacles detected by the LIDAR device. (at least [0045]-[0048])
Eichenholz discloses a lidar system 100 configured to sense, identify, or determine distances to one or more targets 130, such as, for example, obstacles in or near a road. (see [0045]) Eichenholz discloses integrating lidar systems 100 as part of an autonomous-vehicle driving system, wherein information from a lidar system 100 about the surrounding environment, is received and analyzed, and provides control signals to the vehicle's driving systems (e.g., steering wheel, accelerator, brake, or turn signal). (see [0048]) Further, Eichenholz discloses an example where a vehicle ahead that is slowing down or stopping, the autonomous-vehicle driving system may send instructions to release the accelerator and apply the brakes.
In regards to Claim 2, Eichenholz discloses the following: 
2. The LIDAR device of claim 1, wherein the first sensor and second sensor are incorporated into a single sensor. (at least Fig. Fig. 8, item 140)
In regards to Claim 3, Eichenholz discloses the following: 
3. The LIDAR device of claim 1, wherein the second sensor comprises a time-to-digital conversion (TDC) device. 
In regards to Claim 4, Eichenholz discloses the following: 
4. The LIDAR device of claim 3, wherein a trigger threshold of the TDC is configured to trigger at a level corresponding to a maximum sensing range for the LIDAR device. (at least [0055] “maximum range of lidar system 100 may be any suitable distance, such as for example, 25 m, 50 m, 100 m, 200 m, 500 m, or 1 km.”)
In regards to Claim 5, Eichenholz discloses the following: 
5. The LIDAR device of claim 3, wherein the time at which the peak magnitude occurred is determined using a midpoint between a time that the TDC received a leading edge trigger of the reflected initial laser beam and a time that the TDC detected a trailing edge of the reflected initial laser beam, (see [0091] “The TDC 788 may determine a time associated with a peak of the received pulse of light based at least in part on the first and second electrical-edge signals (e.g., the peak may be located approximately midway between the times associated with the first and second electrical-edge signals).”
wherein the leading edge trigger of the TDC occurs when a magnitude of the reflected initial laser beam rises above a trigger threshold of the TDC, and the trailing edge trigger occurs when the magnitude of the reflected initial laser beam falls below the trigger threshold of the TDC. (see [0090] and [0091] “threshold voltages”)
In regards to Claim 6, Eichenholz discloses the following: 
6. The LIDAR device of claim 1, further comprising correlating the output of the MPPC to an intensity value of the reflected pulse of the initial laser beam. (at least [0043] “system can be used to map the distance to a number of points within the field of regard.  Each of these depth-mapped points may be referred to as a pixel or a voxel.  A collection of pixels captured in succession (which may be referred to as a depth map, a point cloud, or a frame) may be rendered as an image or may be analyzed to identify or detect objects or to determine a shape 
In the alternative, see also Donovan that teaches this limitation at [0059] “amplitude information”, combinable with Eichenholz as detailed above.
In regards to Claim 7, Eichenholz discloses the following: 
7. The LIDAR device of claim 5, wherein the output of the MPPC is sampled from the time of the TDC leading edge trigger through the time of the TDC trailing edge trigger, and the peak output is the highest sample value occurring between the leading and trailing edge triggers. (see [0091] “The TDC 788 may determine a time associated with a peak of the received pulse of light based at least in part on the first and second electrical-edge signals (e.g., the peak may be located approximately midway between the times associated with the first and second electrical-edge signals).”)
In regards to Claim 8, Eichenholz discloses the following: 
8. The LIDAR device of claim 1, wherein the MPPC comprises an array of avalanche photodiodes. (at least [0040] “receiver 140 may include one or more avalanche photodiodes (APDs) or one or more single-photon avalanche diodes (SPADs).”)
In regards to claim 9, Eichenholz suggests the following:
9. The LIDAR device of claim 6, wherein each SPAD in the MPPC has a probability of outputting a 0 or a 1 that is dependent upon the intensity of an amount of light received by the SPAD. (see at least [0005]-[0011] “crosstalk threshold” and “jamming threshold”, see also [0091] “The TDC 788 may determine a time associated with a peak of the received pulse of light based at least in part on the first and second electrical-edge signals (e.g., the peak may be located approximately midway between the times associated with the first and second 
Eichenholz does not explicitly disclose a probability of outputting a signal. Eichenholz discloses outputting a signal based on exceeding a threshold. However, there exists an inherent probability that an output is given based on the light intensity exceeding this threshold clearly understood by one of ordinary skill.  
In regards to Claim 10, Eichenholz discloses the following: 
10. The LIDAR device of claim 1 further comprising correlating the intensity value and time-of-flight of the reflected pulse of the initial laser beam with one or more attributes of an object that reflected the pulse of the initial laser beam. (see at least [0030] “controller 150 may include a processor, computing system (e.g., an ASIC or FPGA), or other suitable circuitry configured to analyze one or more characteristics of the electrical signal 145 from the receiver 140 to determine one or more characteristics of the target 130, such as its distance downrange from the lidar system 100 .  This can be done, for example, by analyzing the time of flight or phase modulation for a beam of light 125 transmitted by the light source 110.”)
In regards to claims 11-15: Claims 11-15 are the autonomous driving vehicles comprising the LIDAR devices of claims 1, 6, 3, 10 and 5, respectively, and are rejected per claims 1, 6, 3, 10 and 5, above.
In regards to claims 16-20: Claims 16-20 are the computer-implemented methods performed by the LIDAR devices of claims 1, 6, 3, 10 and 5, respectively, and are rejected per claims 1, 6, 3, 10 and 5, above.


Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are accepted, and persuasive. The rejections based on 35 U.S.C. § 112 (b) are withdrawn. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 102/103 have been fully considered, but are moot in view of newly cited art. Please see the rejections above for details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona, can be reached at (571) 272-6909.  

	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
April 30, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669